DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Line 2 recites the limitation “positioned in”, this should be changed to --positioned on--.
Claim 2 is objected to because of the following informalities:  The claim must end with a period (MPEP 608.1(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the gaps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the traction forces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the desired rotation state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the preload force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 recites the limitation “according to claim 5” in line 1.  A claim can only depend from a preceding claim.  See 37CFR1.75(c).
Claim 5 recites the limitation "the radial component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the respective gap" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 9 recites the limitation “according to claim 8, wherein first and second wedge roller is biased towards each other by an elastic belt or ring.”  This does not further limit the claims, and is therefore indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, as written, it depends from claim 5, therefore it does not refer back to and further limit another claim, as required in 37 CFR 1.75(c).
claim 9, its limitations are fully defined in claim 8, from which it depends.  Therefore, it does not further limit another claim as required in 37 CFR 1.75(c).
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3433099 A: Discloses a traction drive transmission having a carrier with axles of planetary rollers slidably mounted in slots within the carrier, at least one wedge roller associated with each planet roller, the wedge rollers being free to translate relative to the carrier, and an outer ring.  The reference does not disclose each wedge roller engages the outer ring and respective planetary roller with a frictional or traction coefficient u, and the wedge roller defines a wedging angle a, such that tan a/2 is less than u.
US 3254546 A: Discloses a traction drive transmission with a plurality of planet rollers mounted on a carrier with axles that are mounted in slots.  The reference does not disclose the  planet rollers rotationally engaging the sun shaft.
This application is in condition for allowance except for the following formal matters: 
See the claim objections and the rejections under 112 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659